F I L E D
                                                        United States Court of Appeals
                                                                Tenth Circuit
                 UNITED STATES COURT OF APPEALS
                                                                MAR 14 2003
                              TENTH CIRCUIT
                                                              PATRICK FISHER
                                                                    Clerk

DAVALU ALFREDA LEONOFF; and
the following minors through their
mother and best friend Davalu Alfreda
Leonoff: M, L, and B,

            Petitioner - Appellant,
      v.
STATE OF OKLAHOMA; CHILD                        No. 02-5035
WELFARE SERVICES AGENCY,
et al.; OKLAHOMA COUNTY                 (D.C. No. 01-CV-886-EA(X))
CHILD WELFARE SERVICES
AGENCY; MICHAEL RAINWATER,                    (N.D. Oklahoma)
former Director of Tulsa County Child
Welfare Services Agency; BOB
PLANK, present Director of the Tulsa
County Child Welfare Services
Agency; NANETTE PECK, in her
personal and professional capacities;
BILL HINDEMAN, in his personal
and professional capacities; THOMAS
S. CREWSON, in his personal and
professional capacities; BRAD
GRIFFITH, in his personal and
professional capacities; WILBER
WILLIAMS, District Supervisor of
District II-F-A, Oklahoma Child
Welfare Services Agency; JOE
JENNINGS, in his personal and
professional capacities; VIVIAN
WHITE (TEELE), in her personal and
professional capacities; PAULA S.
OGG, in her personal and professional
capacities; THOMAS GANN, in his
personal and professional capacities;
JUDGE HICKS, in his personal and
 professional capacities; ROBERT
 FARRIS, in his personal and
 professional capacities; NANCY
 WALENTINY, in her personal and
 professional capacities; GAIL
 LAPIDUS, in her personal and
 professional capacities; MILLIE
 OTEY, in her personal and
 professional capacities; and LISA K.
 HAMMOND, in her personal and
 professional capacities,

             Defendants - Appellees,

 STATE OF OKLAHOMA;
 CORRECTIONS CORPORATION OF
 AMERICA, Sued as: David L. Moss,
 CJC Corrections Corp. of America
 Agency; JIM COOKE, Sued as:
 Warden Jim Cook,

             Respondents-Appellees.




                          ORDER AND JUDGMENT


Before HENRY , BRISCOE , and HARTZ , Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist determination of this

appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore

submitted without oral argument. This order and judgment is not binding


                                        -2-
precedent, except under the doctrines of law of the case, res judicata, or collateral

estoppel. The court generally disfavors the citation of orders and judgments;

nevertheless, an order and judgment may be cited under the terms and conditions

of 10th Cir. R. 36.3.

      Pro se Petitioner Davula Alfreda Leonoff appeals the district court’s

dismissal of her complaint with prejudice under Fed. R. Civ. P. 12(b)(6). We

have jurisdiction under 28 U.S.C. § 1291 and affirm.

      Petitioner originally brought this action against three respondents as an

“Application for Writ of Habeas Corpus,” under 28 U.S.C. § 2254, while she was

incarcerated in an Oklahoma state facility. On January 8, 2002, however,

Petitioner filed a pleading entitled, “Ammended [sic] civil complaint and jury

trial demand pursuant to F.R.C.P. 8(a)(2) and 8(e)(1).” The complaint stated that

she was filing suit on behalf of herself and on behalf of her children M, L, and B,

as their best friend. It added 20 defendants and alleged numerous civil causes of

action. Petitioner noted in her amended complaint that she was no longer in state

custody, and she apparently abandoned the portion of her habeas petition relating

to her incarceration. We review the district court’s dismissal of this complaint de

novo. Ruiz v. McDonnell, 299 F.3d 1173, 1181 (10th Cir. 2002).

      Many of Petitioner’s claims concern judicial proceedings that occurred

more than a decade ago. It appears that in November 1988 an Oklahoma judge


                                          -3-
entered an order giving temporary custody of Petitioner’s daughter, J, to the

Oklahoma Department of Human Services. Sometime after that order was

entered, Petitioner and her husband took J from a state-appointed custodian. In

February 1989 the State of Oklahoma filed an information alleging that Petitioner

had illegally removed her child from lawful custody. That same month Petitioner

was arrested on that charge, and in the fall of 1989 she was tried and convicted.

Shortly after her arrest, an Oklahoma court placed J, M, and L in the custody of

Petitioner’s mother.

      In October 2001 Petitioner was again arrested for the illegal removal of a

child from lawful custody. After this arrest Petitioner’s fourth child, B, was

placed in state custody. The custody of that child is still the subject of pending

state court proceedings in Oklahoma.

      Petitioner brings this case under “Admiralty and Equity Jurisdiction

Pursuant to Article III. Section 2 arising from Fraud, Fraud upon Breach of

Contracts, Title VII., of Civil Rights Act of 1964, The United States Codes, The

Constitution for these United States of America, The Bill of Rights, The

Declaration of Independence, The U.N. Universal Declaration of Human Rights,

The Magna Carta, The U.C.C., the U.S.C.A., between Appellants and Appellees

for failure to fulfill obligations of said Contracts, setting forth claims arising

under 42 U.S.C. & 1983-88, 18 U.S.C. & 1621. 42 U.S.C. & 1621[.]” Aplt.’s Br.


                                           -4-
in Support of ROA at 1. More specifically, Petitioner states nine causes of action,

claiming she is entitled to habeas corpus relief under 28 U.S.C. § 2254; damages,

injunctive relief, and declaratory relief under 42 U.S.C. § 1983, based on various

violations of her First, Fourth, Fifth, Ninth, and Fourteenth Amendment rights by

Oklahoma agencies and officials; and damages, injunctive relief, and declaratory

relief under 18 U.S.C. §§ 241, 242, 872, 1621, and 42 U.S.C. §§ 1985, 1986. She

seeks, among other things, the following relief: (1) monetary damages for direct

and consequential harms suffered, including exemplary and punitive damages; (2)

“INJUNCTIVE RELIEF IN THE FORM OF HABEAUS [sic] CORPUS

RELEASE OF [her children]”; (3) unspecified injunctive relief for illegal

searches; (4) “‘injunctive relief’ in the form of a ‘STAY’ of wage assignment of

the $2,324.00 supposedly owed in [a state court proceeding]”; (5) “a restraining

order against Tulsa, Oklahoma state courts and Oklahoma City State and

Administrative Courts from further ‘ABUSE OF HERSELF AND HER

CHILDREN’”; (6) removal of a state court order; and (7) injunctive relief

preventing appellees from making medical diagnoses and treatments concerning

her or her children. Aplt.’s Br. in Support of ROA at 6, 11, 13, 15, 25, 26.

      The federal district court dismissed Petitioner’s claims because (1) some

claims involved challenges to the validity of state court decisions, and such

review of state court decisions is barred by the Rooker-Feldman doctrine, see


                                         -5-
D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker v. Fid. Trust Co.,

263 U.S. 413 (1923); (2) the Younger doctrine, see Younger v. Harris, 401 U.S.

37 (1971), prohibited the court from considering Petitioner’s request for

injunctive and declaratory relief in the pending state child custody dispute; (3) as

set forth in Lehman v. Lycoming County Children’s Serv. Agency, 458 U.S. 502

(1982), the court lacked jurisdiction under 28 U.S.C. § 2254 to consider a

collateral attack on a state court judgment terminating parental rights; and (4) the

State of Oklahoma, the state agencies, and the state officials sued in their official

capacities are entitled to Eleventh Amendment immunity on Petitioner’s claims

for monetary damages. To the extent that Petitioner had any remaining claims

over which the court had jurisdiction, the court ruled that (5) the judges who are

parties to the lawsuit have absolute judicial immunity for their judicial actions

and (6) Petitioner’s civil rights claims based on actions taken between 1988 and

1990 are barred by the two-year statute of limitations applicable to federal civil

rights claims brought in Oklahoma. Because of the jurisdictional constraints and

the untimeliness of her claims, the district court concluded that it would have

been futile to give Petitioner an opportunity to amend her complaint.

      We have carefully reviewed Petitioner’s filings with this court, the district

court’s order, and the record on appeal. We agree with the district court that for

each of Petitioner’s claims, either the district court lacked jurisdiction over the


                                          -6-
claim or Petitioner failed to state a claim upon which relief can be granted.

Therefore, for substantially the same reasons set forth in the district court’s

February 8, 2002 order, we AFFIRM the district court’s dismissal of Petitioner’s

complaint with prejudice. Petitioner’s motion for a ruling on her supplemental

brief is DENIED; her motion to designate her docketing statement as her opening

brief is GRANTED; to the extent that her pleadings can be construed as a motion

to supplement the record, that motion is DENIED; and all other motions are

DENIED. The mandate shall issue forthwith.

                                        ENTERED FOR THE COURT


                                        Harris L Hartz
                                        Circuit Judge




                                          -7-